McAvoy, J.
The action here was brought for a separation and was commenced by publication of the summons under an order obtained permitting that process.
Defendant is not within the State, and an order has been made under section 1171-a of the Civil Practice Act (as added by Laws of 1923, chap. 51), directing the sequestration of his property in this State, tangible and intangible, and appointing a receiver thereof.
The appeal is from such parts of this order as enjoin defendant from transferring certain stock or registered bonds of the Radio Corporation of America owned by him, and enjoin the Radio Corporation of America from transferring upon its books any share or shares of stock, or any registered bond or bonds listed in the name of defendant, and direct said corporation to pay to the receiver all dividends or interest payable upon said stock or said registered bonds listed upon its books in the name of defendant.
Shares owned by a non-resident defendant in a foreign corporation are not property within the State of New York, even though the corporation be doing business here, unless the stock certificates themselves are found within the State. Certificates of stock as in the case with bonds of foreign companies have been held property subject to the levy of an attachment.
The court had no jurisdictional basis for any order relating to corporate bonds.
The order appealed from should be reversed in so far as it relates or purports to relate to any shares of stock of the Radio Corporation of America, to any bonds not actually situated within the State whether such bonds be of the Radio Corporation of America or of Vreeland Apparatus Co., Inc., and to any property of the defendant which is not located within the State of New York, and the motion in said respect denied.
Dowling, P. J., Finch, Martin and O’Malley, JJ., concur.
Order reversed as stated in opinion and motion denied. Settle order on notice.